Exhibit 10.5

 

THIS DEBENTURE AND THE CONVERSION SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THIS DEBENTURE
AND THE CONVERSION SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
DEBENTURE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY HOLDER), IN A GENERALLY
ACCEPTABLE FORMTHAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.

CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, Thinspace Technology, Inc., a Delaware corporation (the
“Borrower”), promises to pay to Blue Citi PR, a
__________________________________________(the “Holder”) or its registered
assigns or successors in interest, the principal sum of up to Five Hundred
Thirty Five Thousand Dollars ($535,000), together with all accrued interest
thereon, on April 10, 2017 (the “Maturity Date”), if not sooner paid.

The Consideration is: (i) Two Hundred Thousand Dollars ($200,000) payable by
wire to the Borrower on the Effective Date; (ii) Two Hundred Thousand Dollars
($200,000) payable by wire to the Borrower in the Holder’s discretion at any
time within sixty (60) days of the Effective Date, provided that, if the Holder
does not make such payment prior to the date this is 60 days from the Effective
Date, Holder will be required to make such payment on the date that is 60 days
from the Effective Date, subject to the condition that the average Trading Price
for the five trading days prior to the date that is 60 days from the Effective
Date for the Borrower’s Common Stock is equal to or greater than fifty percent
(50%) of the five (5) day average Trading Price prior to the Effective Date; and
(iii) One Hundred Thousand Dollars at the sole discretion of the Holder within
365 days of the Effective Date, provided that, if the Holder does not make the
second $200,000 payment under this Debenture within 60 days of the Effective
Date, Holder will not have the right to make such $100,000 payment. Each such
payment of Consideration reflect a 7% original issue discount (“OID”) added to
the principal amount at time of payment to Borrower (up to $35,000).

The following terms and conditions shall apply to this Convertible Debenture
(the “Debenture”):

ARTICLE I
INTEREST & AMORTIZATION

1.1 Interest Rate. Subject to Sections 4.1 and 5.7 hereof, interest payable on
this Debenture shall accrue at a rate per annum equal to eight percent (8%) and
shall be computed on the basis of a 365-day year.

1.2              Payments. Payment of the aggregate principal amount including
OID outstanding under this Debenture (the “Principal Amount”), together with all
accrued interest thereon shall be made on the Maturity Date.

1.3 Prepayment Option. “The Borrower may prepay in cash all or any portion of
the Principal Amount of this Debenture and accrued interest thereon, with a
penalty, as set forth below (each a “Prepayment”), upon written notice to the
Holder. The amount of such prepayment penalty shall be determined by multiplying
that portion of the Principal Amount and accrued interest to be converted, if
any, by the then applicable prepayment percentage (the “Prepayment Percentage”).
The Prepayment Percentage shall be as follows: (i) 120%, if there is a
Prepayment at any time within 90 days of the Effective Date; (ii) 125% if there
is a Prepayment between 91 and 179 days of the Effective Date; and (iii) 130%,
if there is a Prepayment at any time 180 days after the Effective Date.

 

1

 



ARTICLE II
CONVERSION REPAYMENT

2.1.                Optional Conversion. Subject to the terms of this Article
II, the Holder shall have the right, but not the obligation, at any time until
the Maturity Date, or thereafter during an Event of Default, to convert all or
any portion of the outstanding Principal Amount, accrued interest and fees due
and payable thereon into fully paid and nonassessable shares of Common Stock of
the Borrower (the “Common Stock”) at the Conversion Price (as defined below).
The shares of Common Stock to be issued upon such conversion are herein referred
to as the “Conversion Shares.”

2.2.                Calculation of Conversion Price. The conversion price (the
“Conversion Price”) shall be subject to equitable adjustments for stock splits,
stock dividends or rights offerings by the Borrower relating to the Borrower’s
securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events. Subject to Section 4.6 hereof, the Conversion Price shall mean the 65%
(representing a discount rate of 35%) multiplied by the Market Price (as defined
herein). “Market Price” means the average of the three lowest Trading Prices (as
defined below) for the Common Stock during the twenty (20) Trading Day period
ending on the latest complete Trading Day prior to the Conversion Date. “Trading
Price” means, for any security as of any date, the closing price on the OTCQB,
or applicable trading market as reported by a reliable reporting service
(“Reporting Service”) designated by the Holder (i.e., Bloomberg)

2.3.                Conversion Limitation. Notwithstanding anything contained
herein to the contrary, the number of Conversion Shares that may be acquired by
the Holder upon conversion of this Debenture (or otherwise in respect hereof)
shall be limited to the extent necessary to ensure that, following such
conversion (or other issuance), the total number of shares of Common Stock then
beneficially owned by such Holder and its affiliates and any other persons whose
beneficial ownership of Common Stock would be aggregated with the Holder's for
purposes of Section 13(d) of the Securities and Exchange Act of 1934, as amended
(the “Exchange Act”), does not exceed 4.99% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such conversion). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. 

2.4.                Mechanics of Holder’s Conversion. Subject to Section 2.3
hereof, this Debenture will be converted by the Holder in part from time to time
after the Issue Date, by submitting to the Borrower a Notice of Conversion
(whether by facsimile, as a Portable Document (PDF) file sent by electronic mail
or other reasonable means of communication dispatched on the Conversion Date
prior to 6:00 p.m., New York, New York time). On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount, accrued interest
and fees as entered in its records and shall provide written notice thereof to
the Borrower on the Conversion Date. Each date on which a Notice of Conversion
is delivered or telecopied to Borrower in accordance with the provisions hereof
shall be deemed a Conversion Date (the “Conversion Date”). A form of Notice of
Conversion to be employed by the Holder is annexed hereto as Exhibit A. Pursuant
to the terms of the Notice of Conversion, Borrower will issue instructions to
the transfer agent within three (3) business days of the Conversion Date
accompanied by an opinion of counsel to Borrower of the Notice of Conversion and
shall cause the transfer agent to transmit the certificates representing the
Conversion Shares to the Holder by physical delivery or crediting the account of
the Holder’s designated broker with the Depository Trust Corporation (“DTC”)
through its Deposit Withdrawal Agent Commission (“DWAC”) system within five (5)
business days after receipt by Borrower of the Notice of Conversion (the
“Delivery Date”). In the case of the exercise of the conversion rights set forth
herein, the conversion privilege shall be deemed to have been exercised, and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued, upon the date of receipt by Borrower of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of such Common
Stock, unless the Holder provides Borrower written instructions to the
contrary. 



2

 



2.5 Conversion Mechanics. The number of shares of Common Stock to be issued upon
each conversion of this Debenture shall be determined by dividing that portion
of the Principal Amount and interest and fees to be converted, if any, by the
then applicable Conversion Price.

2.6 Issuance of New Debenture. Upon any partial conversion of this Debenture, a
new Debenture containing the same date and provisions of this Debenture shall,
at the request of the Holder, be issued by the Borrower to the Holder for the
principal balance of this Debenture and interest which shall not have been
converted or paid. Subject to the provisions of Article III, the Borrower will
pay no costs, fees or any other consideration to the Holder for the production
and issuance of a new Debenture.

 

2.7 Fractional Shares. No fractional shares shall be issued upon the conversion
of this Debenture. As to any fraction of a share which Holder would otherwise be
entitled to upon such conversion, the Borrower shall round up to the next whole
share.

 

2.8 Share Reservation. The Borrower shall at all times reserve and keep
available out of its authorized Common Stock a number of shares equal to at
least three (3) times the full number of shares of Common Stock issuable upon
conversion of all outstanding amounts under this Debenture; and within five (5)
Business Days following the receipt by the Borrower of the Holder's notice that
such minimum number of Common Stock is not so reserved, the Borrower shall
promptly reserve a sufficient number of shares of Common Stock to comply with
such requirement.

 

 

ARTICLE III
EVENTS OF DEFAULT

The occurrence of any of the following events set forth in Sections 3.1 through
3.12, inclusive, shall be an “Event of Default”:

3.1 Failure to Pay Principal, Interest or Other Fees. Borrower fails to pay
principal, interest or other fees hereon and such failure shall continue for a
period of five (5) days following the date upon which any such payment was due.

3.2 Breach of Covenant. Borrower breaches any covenant or other term or
condition of this Debenture in any material respect and such breach, if subject
to cure, continues for a period of five (5) days after the occurrence thereof.

3.3 Breach of Representations and Warranties. Any representation or warranty of
Borrower made herein shall be false or misleading in any material respect.

3.4 SEC Filings. Borrower fails to timely file, when due, any SEC report,
including any required XBRL file along with such report (e.g., Forms 8-K, 10-Q
or 10-K, or Schedules 14A, 14C or 14(f)), or, if the filing date of such report
is properly extended pursuant to SEC Rule 12b-25, when the date of any such
filing extension lapses.

3.5 Stop Trade. An SEC stop trade order or Principal Market trading suspension
of the Common Stock shall be in effect for five (5) consecutive days or five (5)
days during a period of 10 consecutive days, provided that Borrower shall not
have been able to cure such trading suspension within 30 days of the notice
thereof or list the Common Stock on another Principal Market within 60 days of
such notice. The “Principal Market” for the Common Stock shall include the
OTCQB, OTCQX, OTC Pink, OTC Bulletin Board, NASDAQ Capital Market, NASDAQ Global
Market, NYSE MKT, or New York Stock Exchange (whichever of the foregoing is at
the time the principal trading exchange or market for the Common Stock), or any
securities exchange or other securities market on which the Common Stock is then
being listed or traded.

3.6 SEC Reporting Status Matters.

(a) Borrower indicates by check mark on the cover page of an SEC report filing
that it has not (1) filed all reports required to be filed by Section 13 or
15(d) of the Exchange Act during the past 12 months (or for such shorter period
that the registrant was required to file such reports), and (2) has been subject
to such filing requirements for the past 90 days.

 



3

 

 

(b) Borrower indicates by check mark on the cover page of an SEC report filing
that it has not submitted electronically and posted on its corporate website, if
any, every Interactive Data File required to be submitted and posted pursuant to
Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter
period that the registrant was required to submit and post such files).

(c) Borrower indicates by check mark on the cover page of an SEC report filing
that it is a shell company (as defined in Rule 12b-2 of the Exchange Act).

(d) Borrower files a Form 15 with the SEC to deregister its Common Stock,
provided that, such event will not be deemed an Event of Default if Borrower
files current reports with attorney opinions on not less than a quarterly basis
on www.otcmarkets.com until such time as Borrower re-registers its Common Stock
with the SEC.

3.7 Receiver or Trustee. Each of the Borrower or its subsidiaries
(“Subsidiaries”), if any, shall make an assignment for the benefit of creditors,
or apply for or consent to the appointment of a receiver or trustee for it or
for a substantial part of its property or business; or such a receiver or
trustee shall otherwise be appointed; or shall become insolvent or generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due, subject to applicable grace periods, if any

3.8 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower or any
of its Subsidiaries (Federal law or applicable state law).

3.9 DTC Eligibility. The Borrower shall lose its status as “DTC Eligible” or the
Borrower’s shareholders shall lose the ability to deposit (either electronically
or by physical certificates, or otherwise) shares into the DTC System.

 

ARTICLE IV

DEFAULT RELATED PROVISIONS AND OTHER PRIVILEGES

4.1 Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default, interest on this Debenture shall automatically be
instated at a rate of 10% per annum, effective as of the date of issuance of
this Debenture, which interest shall be payable in cash or Common Stock, at the
option of the Borrower.

4.2 Conversion Privileges. The conversion privileges set forth in Article II
shall remain in full force and effect immediately from the date hereof and until
this Debenture is paid in full.

4.3 Cumulative Remedies. The remedies under this Debenture shall be cumulative.

.

4

 



ARTICLE V

MISCELLANEOUS

5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by FedEx or other reputable express courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below. Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the next business day following the date of mailing by express courier
service, fully prepaid, addressed to such address, or upon actual receipt of
such mailing, whichever shall first occur. The addresses for such communications
shall be:

 

If to the Borrower, to:

 

THINSPACE TECNOLOGY, INC.

Attn: CEO

12555 Orange Drive, Suite 216

Davie, FL 33330

facsimile: 786-763-3830

 

If to the Holder:

 

__________________________________

Attn: _____________________________

__________________________________

__________________________________

facsimile: ________________

No change in any of such addresses shall be effective insofar as notices under
this Section 5.2 are concerned unless such changed address is located in the
United States of America and notice of such change shall have been given to such
other party hereto as provided in this Section 5.2.

5.3 Amendment Provision. Any term of this Debenture may be amended only with the
written consent of the Holder and the Borrower. . The term “Debenture” and all
reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented, and any successor instrument as it may be amended or
supplemented.

5.4 Assignability. This Debenture shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Borrower without the
prior written consent of the Holder, which consent may not be unreasonably
withheld.

 

5.5 Prevailing Party and Costs. In the event any attorney is employed by any
party with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Debenture or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Debenture, the prevailing party in
such proceeding will be entitled to recover from the other party reasonable
attorneys' fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

 



5

 

 

 

5.6 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Debenture
shall be governed by, and construed in accordance with, the internal laws of the
State of New York, without regard to principles of conflicts of law. THE
BORROWER AND HOLDER WAIVE ANY RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS DEBENTURE OR ANY TRANSACTION
CONTEMPLATED HEREIN, INCLUDING CLAIMS BASED ON CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER COMMON LAW OR STATUTORY BASIS. Each party hereby submits to the
exclusive jurisdiction of the state and federal courts located in the County of
New York, State of New York. If the jury waiver set forth in this Section is not
enforceable, then any dispute, controversy or claim arising out of or relating
to this Debenture or any of the transactions contemplated herein will be finally
settled by binding arbitration in New York, New York in accordance with the then
current Commercial Arbitration Rules of the American Arbitration Association by
one arbitrator appointed in accordance with said rules. The arbitrator shall
apply New York law to the resolution of any dispute, without reference to rules
of conflicts of law or rules of statutory arbitration. Judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph. The expenses of the arbitration,
including the arbitrator’s fees and expert witness fees, incurred by the parties
to the arbitration, may be awarded to the prevailing party, in the discretion of
the arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such expenses, both parties shall share
equally in the payment of the arbitrator’s fees as and when billed by the
arbitrator.

5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by Borrower to the Holder and thus refunded to the Borrower.

 

5.8 Construction. Borrower acknowledges that its legal counsel participated in
the preparation of this Debenture and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Debenture to favor any party
against the other.

 

5.9 Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of, interest and liquidated
damages (if any) on, this Debenture at the time, place, and rate, and in the
coin or currency, herein prescribed. This Debenture is a direct debt obligation
of Borrower.

 

5.10 Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, Borrower shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed.

 

[signature page follows]



6

 

 

 


IN WITNESS WHEREOF, Borrower has caused this Convertible Debenture to be signed
in its name effective as of the 10th day of April, 2015 (the “Effective Date”).



 

  BORROWER:       THINSPACE TECHNOLOGY, INC.               By:  /s/ J.
Christopher Bautista     Name: J. Christopher Bautista
Title: CEO

 



 

7

 



 

EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of the amounts
owed under the Convertible Debenture into Common Stock)

[NAME OF HOLDER]

[ADDRESS]

 

The undersigned hereby converts $_________ due under the Convertible Debenture
issued by ____________________________, Inc. (“Borrower”) dated as of
____________ __, 201_ by delivery of shares of Common Stock of Borrower on and
subject to the conditions set forth in Article II of the Convertible Debenture.

1. Date of Conversion _______________________

2. Shares To Be Delivered: _______________________

[NAME OF BORROWER]

 

By:_______________________________
Name:_____________________________
Title:______________________________

 

 

 

8



--------------------------------------------------------------------------------

 

